Exhibit NEWS RELEASE Lorus Toxicology Program Supports Novel Route of Administration of the Anticancer Drug LOR-2040 in Bladder Cancer TORONTO, CANADA, August 5, 2008 - Lorus Therapeutics Inc. (TSX: LOR, AMEX: LRP) (“Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced the successful completion of GLP toxicology studies to explore a novel route of administration for its clinical-stage anticancer drug, LOR-2040. Two studies were conducted to assess toxicity of LOR-2040 when administered by intravesical (direct) administration into the bladder. In both studies, no evidence of toxicity was seen following single or repeated doses of LOR-2040 given with this method of administration. Toxicity was evaluated based on a wide range of observations including detailed examination of urinary tract tissues. The intravesical toxicology studies are the first assessment of local tissue toxicity of this drug. LOR-2040 has previously demonstrated low toxicity when administered intravenously, which is the current route of administration for this drug in clinical trials. Successful completion of these studies supports Lorus’ plan to submit an Investigational New Drug (IND) application for the use of LOR-2040 in the treatment of bladder cancer during Q4, 2008. “By completing this development program we have demonstrated that LOR-2040 can be given safely with this new route of administration”, said Dr. Aiping Young, Lorus’ President and CEO. “The results of these studies provide further confirmation of the high safety profile seen with LOR-2040 and of the potential utility of this drug for the treatment of bladder cancer. I am pleased that we are on schedule to advance LOR-2040 for the treatment of this indication”. About
